Title: To Thomas Jefferson from — Savarit, [after 22 July 1779]
From: Savarit, Mr.
To: Jefferson, Thomas


[Without place, after 22 July 1779.] Directed to the Governor and Council and written after the contract between the State of Virginia and Penet, Windel & Co. (q.v., 22 July) was signed. The writer considers the tenth and eleventh articles of the contract objectionable because they limit the exemption of arms makers from military service to twenty-one years and because the exemption applies only to imported laborers—a restriction which will “oblige the Undertakers to a perpetual importation of Artificers.” He asks for amendment of these articles before the contract is submitted to the assembly for ratification.
